Citation Nr: 1218198	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  04-38 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a uterine fibroid.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) in the U.S. Army from May to October 1982 and additional U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied, in pertinent part, the Veteran's claims of service connection for a uterine fibroid (which the RO characterized as pelvic pain) and for a low back disability (which the RO characterized as low back pain).

In September 2007 and in July 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on her part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for a uterine fibroid and for a low back disability can be adjudicated.

In its most recent remand in July 2010, the Board directed the RO/AMC to schedule the Veteran for appropriate VA examination to determine the nature and etiology of her claimed uterine fibroid and low back disability.  See Board remand dated July 27, 2010, at pp. 5-6.  Unfortunately, although the Veteran was scheduled for VA examinations in January 2011, she failed to report for these examinations.  It appears that the Veteran has moved frequently during the pendency of this appeal and may have moved again following the Board's July 2010 remand and before she was notified of the January 2011 VA examinations.  The Board noted in its July 2010 remand that, although the Veteran previously had failed to report for VA examinations in November 2009, she had moved prior to being notified of these examinations.  A November 2011 Supplemental Statement of the Case (SSOC) mailed to the Veteran at her most recent mailing address of record was returned to sender by the postal service.  In December 2011, the Veteran's service representative notified the RO that it had been unable to reach her.  In an April 2012 Informal Hearing Presentation, the Veteran's service representative also notified VA that the Veteran may have relocated.

The Board observes in this regard that the Court has held that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report, without good cause, for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655(a)-(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  

In this case, the Veteran's service representative has explained why she failed to report without good cause for VA examinations in January 2011.  Thus, the Board finds that, on remand, after confirming the Veteran's current mailing address of record, she should be provided one final opportunity to attend VA examinations scheduled for the purpose of determining the current nature and etiology of her claimed uterine fibroid and low back disability.  See also Hyson v. Brown, 5 Vet. App. 262, 265 ("In the normal course of events, it is the burden of the Veteran to keep the VA apprised of his whereabouts. If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him.")

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  After verifying the Veteran's correct mailing address of record, contact her and/or her service representative and ask her to identify all VA and non-VA clinicians who have treated her for a uterine fibroid and/or for a low back disability since her service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file. 

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of her claimed uterine fibroid.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file and the results of her physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a uterine fibroid, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran was treated for pelvic pain in May 1983 and for vaginitis in July 1985 during active service in the U.S. Army Reserve.

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of her claimed low back disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify all low back disabilities experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of her physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a low back disability, if diagnosed, is related to active service or any incident of service, to include in-service duties as a lift and load equipment operator.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a low back disability existed prior to the Veteran's entry on to active service in May 1982 and was aggravated (permanently worsened) by service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran had a period of active duty for training (ACDUTRA) with the U.S. Army from May to October 1982 and additional U.S. Army Reserve service.  The examiner also is advised that the Veteran's military occupational specialty (MOS) during her period of ACDUTRA from May to October 1982 was a lift and load equipment operator.  The examiner further is advised that the Veteran was treated for mild back strain to the lower lumbar area in June 1982 and for mechanical low back pain in August 1982.

4.  The Veteran should be given adequate notice of the requested examinations, which includes advising her of the consequences of her failure to report to the examinations.  If she fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.  

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

